Citation Nr: 1746545	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a December 2014 and a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was last remanded in October 2015.

The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the RO in September 1994 on the basis that the Veteran did not have a diagnosed hearing loss disability; the Veteran did not perfect an appeal as to this claim.

2.  Evidence received since the September 1994rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has been incarcerated since 1993 due to a felony conviction at a Florida Department of Corrections facility and is expected to remain incarcerated indefinitely. 


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Reopened Claim

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200(1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hearing loss was denied in an unappealed September 1994 rating decision.  The RO determined that a bilateral hearing loss disability for the purposes of 38 C.F.R. § 3.385 was not established.  The Veteran did not appeal the decision. 

At the time of the last final rating decision in, the evidence of record consisted of the Veteran's service treatment records and lay statements from the Veteran.

Since the last final rating decision, the evidence is similar and includes records private medical records, statements from the Veteran, and lay statements from the Veteran's friends.  The record also includes the report of a private audiologic examination performed in November 2013. 

In the lay statements, the Veteran and friends attest to his diminished hearing acuity.  The November 2013 audiologic examination performed by a physician with the Florida Department of Corrections shows a diagnosis of rule out bilateral sensorineural hearing loss. 

This evidence is new and also constitutes material evidence as the evidence shows the Veteran may have a hearing loss impairment to satisfy the missing element of a current disability.  The Veteran and witnesses' statements regarding the details of his hearing difficulties are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.   Thus, the claim of service connection for a bilateral hearing loss disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section.

II. TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  VA will grant TDIU when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

Specific provisions for TDIU apply to incarcerated Veterans.  Under 38 C.F.R. § 3.341 (b), a rating for TDIU which would first become effective while a Veteran is incarcerated in a penal institution for conviction of a felony, shall not be assigned during such period of incarceration.  See 38 USCS § 5313 (c).  Adjudication of TDIU is prohibited if that rating would begin while the Veteran is incarcerated for a felony conviction.  See VAOPGCPREC 13-97 (Apr. 7, 1997).  Accordingly, entitlement to TDIU may be denied as a matter of law if the TDIU rating would commence during a period of incarceration for a felony.  

The evidence of record reflects that the Veteran is currently incarcerated in connection with a felony conviction.  See June 2015 prison/convict information.  As a result of his sentence, the Veteran will remain incarcerated for the foreseeable future.  As such, the Veteran's claim for entitlement to TDIU is not warranted as a matter of law.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

TDIU is denied.


REMAND

The Veteran seeks service connection for a bilateral hearing loss and tinnitus.  A remand is required in order to comply with VA's duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In a November 2013 treatment record, a clinician diagnosed the Veteran with sensorineural hearing loss.  In his September 2014 statement, the Veteran related his hearing loss to in-service exposure to gunfire and loud noises; the Veteran further reported that he has heard a high pitched buzzing sound for decades.  The Veteran has not been afforded an examination in relation to his conditions.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran is currently incarcerated and will be for an indefinite period of time.  The Veteran was scheduled for a June 2017 examination in conjunction with this claim.  However, according to June 2017 electronic mail from personnel at the VA Medical Center (VAMC), audio examination requires specific equipment that is not available for transport to the facility of incarceration.  As the facility will not transport the Veteran, the personnel concluded that the examination cannot be completed.

The Board notes the August 2017 argument from the Veteran's representative that by not exploring the feasibility of utilizing equipment already present at the correctional facility to conduct the examination, VA has not fulfilled its duty to assist. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); VA's Adjudication Procedures Manual contains instructions on attempting to provide an examination for an incarcerated veteran.  See M21-1MR, Part III, Subpart iv, 3.A.11.d. Therefore, the Board finds it necessary to remand the claim for service connection for an additional attempt consistent with Bolton and M21-1MR to afford the Veteran an examination in conjunction with his claim for service connection for a bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary authorization from the Veteran, obtain all clinical treatment records, dated from January 1998.  If either the  records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

2.  After the aforementioned development has been completed and any additional evidence has been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his claimed bilateral hearing loss and tinnitus.  The RO should contact the Veteran's current place of incarceration, and attempt to schedule him for an audiological examination at the correctional institution. 

If a VA examiner is unable perform the requested examination at the above-cited correctional institution, request that a qualified medical professional at the correctional institution perform the examination.  If the correctional institution proves unwilling or unable to perform the examination, the RO should arrange for an appropriate VA examiner to review the claims folders, and the Veteran's records, and, to the extent possible, provide the requested medical information and opinions.  All scheduling efforts and requests to the correctional institution should be in writing and associated with the Veteran's claims file. 

The claims folders and electronic records must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorders including the Veteran's account of symptomatology. 

a) The examiner is asked to determine whether the Veteran has a current hearing loss disability per 38 C.F.R. § 3.385.

b) The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability and or tinnitus disability identified on examination is causally related to the Veteran's period of active military service or any incident therein, including exposure to acoustic trauma; or was manifested to a compensable degree within one year of service. 

The examiner must provide a rationale for all opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


